Name: 2000/506/EC: Council Decision of 31 July 2000 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and Norway concerning the extension of the common communications network/common systems interface (CCN/CSI) within the framework of the Convention on a common transit procedure
 Type: Decision
 Subject Matter: information and information processing;  Europe;  information technology and data processing;  European construction
 Date Published: 2000-08-11

 Avis juridique important|32000D05062000/506/EC: Council Decision of 31 July 2000 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and Norway concerning the extension of the common communications network/common systems interface (CCN/CSI) within the framework of the Convention on a common transit procedure Official Journal L 204 , 11/08/2000 P. 0035 - 0036Council Decisionof 31 July 2000on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and Norway concerning the extension of the common communications network/common systems interface (CCN/CSI) within the framework of the Convention on a common transit procedure(2000/506/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 together with the first sentence of Article 300(2) and the first subparagraph of Article 300(3) thereof,Having regard to the proposal from the Commission,Whereas:(1) The implementation of the computerised system introduced by Decision No 1/1999 of the EC/EFTA Joint Committee on common transit(1) requires the setting up of an international computer network to make possible the exchange of information between the competent authorities of the Contracting Parties to the Convention of 20 May 1987 on a common transit procedure(2), hereinafter referred to as "the Convention".(2) The European Community has already developed a common communications network/common systems interface (CCN/CSI) which fulfils the necessary requirements.(3) Decision No 2/1999 of the EC/EFTA Joint Committee on common transit provides that the CCN/CSI is to be used by all Contracting Parties to the Convention(3) and that the financial participation of the partner countries and other related issues will be determined by mutual agreement between the Community and each of the partner countries.(4) On 22 October 1999 the Council authorised the Commission of the European Communities to negotiate with each of the non-Community partner countries which are Contracting Parties to the Convention, an Agreement in the form of an Exchange of Letters on the extension of the CCN/CSI to each of them.(5) The Commission has negotiated the extension of the CCN/CSI to Norway.(6) The Agreement in the form of an Exchange of Letters concerning this extension should be approved,HAS DECIDED AS FOLLOWS:Article 1The Agreement in the form of an Exchange of Letters between the European Community and Norway concerning the extension of the common communications network/common systems interface (CCN/CSI) within the framework of the Convention on a common transit procedure is hereby approved on behalf of the Community.The text of the Agreement in the form of an Exchange of Letters is attached to this Decision.Article 2The President of the Council is hereby authorised to designate the person(s) authorised to sign the Agreement in the form of an Exchange of Letters so as to render it binding on the Community.Article 3This Decision shall take effect on the day of its publication in the Official Journal of the European Communities.Done at Brussels, 31 July 2000.For the CouncilThe PresidentH. VÃ ©drine(1) OJ L 65, 12.3.1999, p. 50.(2) OJ L 226, 13.8.1987, p. 2.(3) OJ L 119, 7.5.1999, p. 53.